DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “water storage tank” as claimed in (at least) Claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (KR 101810769 B1) (hereinafter “KR769”) (see attached original document and translation for reference). 
	Regarding Claim 1, KR769 teaches of a water heating apparatus (water heating apparatus comprising element (4)) (see Fig. 1) comprising: 
	a sensor (33) configured to detect an inflow water amount flowing into the water heating apparatus (the “flow rate” of water that passes through sensor (33) and proceeds to element (4)) (see at least pgs. 5, 7, 10 of the translation and Fig. 1); and 
	a controller (60) configured to determine connection or disconnection between the water heating apparatus (water heating apparatus comprising element (4)) and a water storage tank (2), based on the inflow water amount flowing into the water heating apparatus for a preset time duration (“duration”) (See at least pgs. 5, 7, 10 of the translation and Fig. 1. Note that when sensor (33) provides a “zero” value it indicates that the water storage tank is disconnected from the water heating apparatus and that the source of water instead comes from element (21). When sensor (33) provides a non-zero value, it indicates that the water storage tank is connected to the water heating apparatus such that water can flow from tank (2) to water heating apparatus (4).). 

	Regarding Claim 11, KR769 teaches of a method for controlling a water heating apparatus (water heating apparatus comprising element (4)) (see Fig. 1), the method comprising: 
	detecting an inflow water amount flowing into the water heating apparatus (the “flow rate” of water that passes through sensor (33) and proceeds to element (4)) (see at least pgs. 5, 7, 10 of the translation and Fig. 1); and 
	determining connection or disconnection between the water heating apparatus (water heating apparatus comprising element (4)) and a water storage tank (2), based on the inflow water amount flowing into the water heating apparatus for a preset time duration (“duration”) (See at least pgs. 5, 7, 10 of the translation and Fig. 1. Note that when sensor (33) provides a “zero” value it indicates that the water storage tank is disconnected from the water heating apparatus and that the source of water instead comes from element (21). When sensor (33) provides a non-zero value, it indicates that the water storage tank is connected to the water heating apparatus such that water can flow from tank (2) to water heating apparatus (4).).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KR769 in view of Cui et al. (CN 110542215 A) (hereinafter “Cui”) (see attached original document and translation for reference). 
	Regarding Claim 2, KR769 teaches the apparatus of Claim 1 (see the rejection for Claim 1) in addition to the controller being configured to detect the inflow water amount per unit time (as is evident from the controller being configured to detect a “flow rate”- see at least pgs. 5, 10 of the translation and note that a water “flow rate” represents water amount per unit time).
	KR769 fails to explicitly teach of obtaining inflow water amounts detected per the unit time for a predefined time and calculating an average inflow water amount based on the inflow water amounts acquired for the predefined time.
	Cui discloses a relatable water heater and method for controlling the same (see Fig. 1 and Abstract). Cui teaches of obtaining inflow water amounts (“flow rate”) that are detected per unit time for a predefined time (“period T”) and of calculating an average inflow water amount (“average flow rate”) based on the inflow water amounts acquired for the predefined time (see at least Abstract and pg. 2 of the translation). Cui teaches that it is advantageous to calculate an average inflow water amount in this fashion because, inter alia, it provides means for preventing frequent combustion load adjusting (see at least Abstract and pg. 2 of the translation). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by KR769 by configuring the existing controller to obtain inflow water amounts detected per the unit time for a predefined time and calculate an average inflow water amount based on the inflow water amounts acquired for the predefined time based on the teachings of Cui. Doing so would have, inter alia, provided means for preventing frequent combustion load adjusting. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 12, KR769 teaches the method of Claim 11 (see the rejection for Claim 11) in addition to detecting the inflow water amount per unit time (as is evident from the controller being configured to detect a “flow rate”- see at least pgs. 5, 10 of the translation and note that a water “flow rate” represents water amount per unit time).
	KR769 fails to explicitly teach of obtaining inflow water amounts detected per the unit time for a predefined time and calculating an average inflow water amount based on the inflow water amounts acquired for the predefined time.
	Cui discloses a relatable water heater and method for controlling the same (see Fig. 1 and Abstract). Cui teaches of obtaining inflow water amounts (“flow rate”) that are detected per unit time for a predefined time (“period T”) and of calculating an average inflow water amount (“average flow rate”) based on the inflow water amounts acquired for the predefined time (see at least Abstract and pg. 2 of the translation). Cui teaches that it is advantageous to calculate an average inflow water amount in this fashion because, inter alia, it provides means for preventing frequent combustion load adjusting (see at least Abstract and pg. 2 of the translation). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by KR769 by obtaining inflow water amounts detected per the unit time for a predefined time and calculating an average inflow water amount based on the inflow water amounts acquired for the predefined time based on the teachings of Cui. Doing so would have, inter alia, provided means for preventing frequent combustion load adjusting. Note that such modification would have necessarily resulted in the invention as claimed. 

Allowable Subject Matter
Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding dependent Claim 3 (which Claims 4-10 depend upon): Claim 3 specifies a particular configuration of the claimed controller that is neither anticipated nor rendered obvious by any known prior art. Claim 3 establishes that “the controller is configured to: calculate the average inflow water amount each time the predefined time has elapsed for the preset time duration and thus calculate a N-th average inflow water amount corresponding to a N-th period of the preset time duration; and calculate N-th maximum inflow water and minimum inflow water amounts when the preset time duration has elapsed, based on a (N-2)-th average inflow water amount, a (N-1)-th minimum inflow water amount, and a (N-1)-th maximum inflow water amount”. The prior art of KR769 and Cui fail to teach of a controller that is configured to calculate maximum inflow water amounts and minimum inflow water amounts at all let alone “N-th maximum inflow water and minimum inflow water amounts” after the preset time has elapsed wherein the N-th maximum inflow water and minimum inflow water amounts are “based on a (N-2)-th average inflow water amount, a (N-1)-th minimum inflow water amount, and a (N-1)-th maximum inflow water amount”. Note that this calculation utilizes specific data points from differing times (“N-2” vs. “N-1”) and that this calculation ultimately influences the determination of “connection” or “disconnection”. The specific way in which the controller is configured in Claim 3 is not anticipated by any known prior art and no motivation would have existed to have completely reconfigured the controllers taught by KR769 or Cui (or that of any other known prior art) to have arrived at the combination of limitations claimed in Claim 3. Therefore, Claim 3 and dependent Claims 4-10 are considered to be allowable over the known prior art.
	Regarding dependent Claim 13 (which Claims 14-20 depend upon): Claim 13 claims a method that performs steps that mirror the configuration of the controller of Claim 3. Thus, for the same reasons presented above for Claim 3, no prior art anticipates or renders obvious the method of Claim 13 (see above). Therefore, Claim 13 and dependent Claims 14-20 are also considered to be allowable over the known prior art.
 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant to this application in terms of structure and use:
Shimada et al. (US 2016/0187028 A1)
Shimada et al. (US 7,597,066 B2)
Yamaoka et al. (US 2009/0223465 A1)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/30/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762